DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of elect Invention I in the reply filed on 3/10/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 2 recites “the L transmission electrodes”.
	Claim 2 depends on claim 1. 
	Claim 1 recites “L sensor electrodes”.
	Claim 2 is unclear the language “the L transmission electrodes”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (U.S. Patent Publication 20180046272 A1) in view of Kadowaki et al. (U.S. Patent Publication 20190146602 A1, Filed: 11/14/2017).

    PNG
    media_image1.png
    531
    586
    media_image1.png
    Greyscale

Regarding claim 1, Hara discloses “A position detection system (Fig 1, combine 2 and 3) comprising: 
an electronic pen (Fig 1, stylus 2) including M (M is a natural number) pen electrodes; (Fig. 1, [0048] “electrode 21”) and 
a sensor control circuit (Fig 1, sensor controller 31) that is connected to a capacitance touch sensor (Fig 1, [0048] “the capacitance in a sensor 30”) including ([0057] “As illustrated in FIG. 3, the sensor 30 is configured so that a plurality of linear electrodes 30X and a plurality of linear electrodes 30Y are arranged in a matrix fashion, and the sensor 30 is capacitively coupled with the stylus 2 by these linear electrodes 30X and 30Y. The sensor 30 is used not only to detect the stylus 2 but also to detect fingers. Also, the sensor controller 31 is configured to include a transmitting section 60, a selecting section 40, a receiving section 50, a logic section 70, and a memory control unit (MCU) 80.”)  and that controls transmission of uplink signals  (Fig 1, [0048] “the uplink signal US sent by the position detection device 3 arrives at the electrode 21) through the touch sensor, 
wherein the electronic pen selects one or more reception electrodes from the M pen electrodes, ([0048] “When the signal processing section 24 supplies the downlink signal DS to the electrode 21, electric charge proportional to the supplied downlink signal DS is induced in the electrode 21. As a result, the capacitance in a sensor 30 which will be described later changes, allowing the position detection device 3 to receive the downlink signal DS by detecting this change. Also, when the uplink signal US sent by the position detection device 3 arrives at the electrode 21, electric charge proportional to the incoming uplink signal US is induced in the electrode 21. The signal processing section 24 receives the uplink signal US by detecting the electric charge induced in the electrode 21.” [0050] [0047]) 
the sensor control circuit (Fig 1, sensor controller 31) and 
([0056] “FIG. 3 illustrates the configurations of the above two types of position detection devices 3 as merged together, and the sections involved in sending the uplink signal US is a configuration specific to the type of the position detection device 3 capable of receiving the downlink signal DS2. In other words, the type of the position detection device 3 not capable of receiving the downlink signal DS2 does not have a function to send the uplink signal US.” [0070] [0071] [0078]) 
Hara does not disclose “a circuit selects transmission electrodes that are L sensor electrodes satisfying 1 < L < N from the N sensor electrodes”,)
the transmission electrodes change in time”. 
Kadowaki discloses “a circuit selects transmission electrodes that are L sensor electrodes satisfying 1 < L < N from the N sensor electrodes”,) ([0047] “The uplink signal US sent out from the sensor electrode group 12 is transmitted to the detection unit 41 through the capacitance C.sub.pen.sub._.sub.tip and the pen tip electrodes. The capacitance C.sub.pen.sub._.sub.tip is formed not only when the pen tip of the stylus 2 and the panel surface 1a are in contact with each other, but is also formed even when there is some distance between them. Therefore, the stylus 2 can receive the uplink signal US even in a state in which the pen tip is separated from the panel surface 1a (hover state). The sensor controller 13 uses this configuration to detect the stylus 2 before the stylus 2 touches the panel surface 1a. A position P illustrated in FIG. 1 indicates the position of the stylus 2 in the hover state detected in this way.” [0069] “Returning to FIG. 3, the reception unit 54 is a circuit that receives the pen signal DS transmitted from the stylus 2 and the finger detection signal FDS transmitted from the transmission unit 52 based on the control signal ctrl_r of the logic unit 51. Specifically, the reception unit 54 includes an amplification circuit 70, a detection circuit 71, and an analog-digital (AD) converter 72.” [0079] – [0083])
the transmission electrodes change in time”. (Figs 5, 9, [0079] – [0083])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitted circuit by Kadowaki into device of Hara.  The suggestion/motivation would have been to improve efficiency. (Kadowaki: [0011])
Regarding claim 2, Hara and Kadowaki disclose “wherein the sensor control circuit selects the L transmission electrodes to include part of a contact region of a human body with the touch sensor”.  (Hara [0052] [0054] [0060]) 
Regarding claim 3, Hara and Kadowaki disclose wherein the sensor control circuit classifies the N sensor electrodes into G (G is an integer equal to or greater than 2) groups and selects, as the transmission electrodes, (Kadowaki [0083] [0085] [0086])  the L sensor electrodes belonging to one or more of the G groups selected in turn according to time.  (Hara [0052] [0054] [0057] [0060])
Regarding claim 4, Hara and Kadowaki disclose wherein the sensor control circuit divides two or more sensors positioned in the contact region to allocate the two or more sensors to the G groups, respectively.  (Kadowaki [0041] – [0045]) 
Regarding claim 5, Hara and Kadowaki disclose wherein the sensor control circuit classifies K sensor electrodes satisfying L < K < N among the N sensor 
Regarding claim 6, Hara and Kadowaki disclose wherein the touch sensor is a mutual-capacitance sensor, the N sensor electrodes are line electrodes extending in one direction and arranged at equal intervals, and the K sensor electrodes are arranged in a line in or near the contact region.  (Hara Fig 1, [0048] “the capacitance in a sensor 30” [0052] [0053])
Regarding claim 7, Hara and Kadowaki disclose wherein the touch sensor is a self-capacitance sensor, the N sensor electrodes are block electrodes arranged in a two-dimensional grid, and the K sensor electrodes are arranged in a line in or near the contact region.  (Hara Fig 1, [0048] “the capacitance in a sensor 30” [0052] [0053])
Regarding claim 8, Hara and Kadowaki disclose wherein the electronic pen transmits, to the sensor control circuit, a control signal for switching the transmission electrodes of the touch sensor, and the sensor control circuit switches the transmission electrodes in response to reception of the control signal.  (Kadowaki Fig. 2, [0044] – [0050]) 
Regarding claim 9, Hara and Kadowaki disclose wherein 39when the electronic pen receives and detects the uplink signals periodically transmitted from the sensor control circuit, the electronic pen determines a reception electrode for a next detection process among the M pen electrodes according to at least a detection result of the uplink signals in a present detection process.  (Hara Fig 1, [0048] “the uplink signal US 
Regarding claim 10, Hara and Kadowaki disclose wherein when the uplink signal is not detected in a reception by one reception electrode in the present detection process, the electronic pen switches the reception electrode for the next detection process to another one of the pen electrodes.  (Kadowaki [0046] – [0050]) 
Regarding claim 11, Hara and Kadowaki disclose wherein when the uplink signal is not detected in the present detection process, the electronic pen transmits a downlink signal generated based on the most recently detected uplink signal.  (Hara Kadowaki [0045] – [0050]) 
Regarding claim 12, Hara and Kadowaki disclose wherein when the uplink signal is continuously not detected by one reception electrode for a predetermined number of detections, the electronic pen switches the reception electrode for the next detection process to another one of the pen electrodes.  (Kadowaki [0046] – [0050]) 
Regarding claim 13, Hara and Kadowaki disclose wherein the electronic pen measures reception levels of the uplink signals while switching the reception electrodes and determines the reception electrode according to the obtained reception levels.  (Hara [0056] [0058] [0078] [0111] [0112]) 
Regarding claim 14, Hara and Kadowaki disclose wherein 40the touch control circuit transmits, to the electronic pen, a control signal for switching the reception electrodes of the electronic pen, (Hara [0052] – [0054])  and the electronic pen switches the reception electrodes in response to reception of the control signal.  (Kadowaki [0042] – [0045]) 
Regarding claim 15, Hara and Kadowaki disclose wherein the M pen electrodes include a first electrode provided at a pen tip of the electronic pen; (Hara Fig. 1, [0048] “electrode 21”) a second electrode positioned on a rear side of the pen tip; (Kadowaki [0046] – [0049]) and an electrode electrically connected to the first electrode and the second electrode.  (Kadowaki [0046] – [0049])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200125186 A1 discloses uplink signal in Figs 1, 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693